UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 16-4210


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

PHILLIP BOYD MCLEOD,

                     Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. Terrence W. Boyle, District Judge. (5:07-cr-00062-BO-1)


Submitted: November 29, 2017                                  Decided: December 7, 2017


Before SHEDD, AGEE, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Leza Lee Driscoll, LAW OFFICE OF LEZA LEE DRISCOLL, PLLC, Raleigh, North
Carolina, for Appellant. John Stuart Bruce, United States Attorney, Jennifer P. May-
Parker, Kristine L. Fritz, Assistant United States Attorneys, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Phillip Boyd McLeod appeals the district court’s judgment revoking and

terminating supervised release and sentencing him to 60 months’ imprisonment. McLeod

contends that the district court clearly erred in finding that he possessed cocaine in violation

of the terms of supervision. He also contends that the court erred in finding that his

violations for speeding to elude arrest with a motor vehicle and assault with a deadly

weapon on a government official were Grade A violations under the Sentencing

Guidelines. Additionally, he contends that the court failed to properly justify the sentence.

We affirm.

       We review a sentence imposed as a result of a supervised release violation to

determine whether the sentence is plainly unreasonable. United States v. Crudup, 461 F.3d

433, 438-39 (4th Cir. 2006). To determine whether a revocation sentence is plainly

unreasonable, we consider whether the sentence is procedurally or substantively

unreasonable. United States v. Slappy, 872 F.3d 202, 207 (4th Cir. 2017). “A revocation

sentence is procedurally reasonable if the district court adequately explains the chosen

sentence after considering the Sentencing Guidelines’ nonbinding Chapter Seven policy

statements and the applicable 18 U.S.C. § 3553(a) [(2012)] factors.” Id. (footnote omitted).

The sentence is substantively reasonable “if the court sufficiently states a proper basis for

its conclusion that the defendant should receive the sentence imposed.” Id. (brackets and

internal quotation marks omitted).

       The Government urges us to apply “assumed error harmlessness” analysis. This

analysis originates from two bases: (1) procedural errors at sentencing are typically

                                               2
reviewed for harmless error and (2) a reviewing court commonly assumes, without

deciding, that there is error. United States v. Savillon-Matute, 636 F.3d 119, 123-24 (4th

Cir. 2011). “[R]ather than review the merits of each of [an appellant’s] challenges, we may

proceed directly to an assumed error harmlessness inquiry.” United States v. Gomez-

Jimenez, 750 F.3d 370, 382 (4th Cir. 2014) (internal quotation marks omitted); see also

United States v. McDonald, 850 F.3d 640, 643 (4th Cir.) (assuming procedural sentencing

error and examining whether error affected sentence), cert. denied, __ S. Ct. __, 2017 WL

2909366 (U.S. Oct. 2, 2017) (No. 17-5092).

       “[A]ssumed harmlessness inquiry requires (1) knowledge that the district court

would have reached the same result even if it had decided the guidelines issue the other

way, and (2) a determination that the sentence would be reasonable even if the guidelines

issue had been decided in the defendant’s favor.” Savillon-Matute, 636 F.3d at 123 (ellipsis

and internal quotation marks omitted). The error will be deemed harmless only if we are

certain of these two factors. United States v. Gomez, 690 F.3d 194, 203 (4th Cir. 2012)

(declining to find harmless error where unable to state with certainty that district court

would have imposed same sentence).

       The assumed error harmlessness inquiry does not require the district court to have

announced that it would impose the same sentence even if the contested Guidelines issues

fell in the defendant’s favor. Savillon-Matute, 636 F.3d at 124. The inquiry “is an appellate

tool that we utilize in appropriate circumstances to avoid the empty formality of an

unnecessary remand where it is clear that an asserted guideline miscalculation did not affect

the ultimate sentence.” United States v. Hargrove, 701 F.3d 156, 163 (4th Cir. 2012)

                                             3
(internal quotation marks omitted). Upon our review of the revocation hearing transcript

and the court’s written order, we conclude that the court would have imposed the same

sentence even if McLeod’s claims fell in his favor and his highest violation was only Grade

B. We also conclude that the 60-month sentence is reasonable, given the seriousness of

the violation.

       Accordingly, we affirm the district court’s order. We dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.

                                                                               AFFIRMED




                                             4